DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR100607683B1).
Kim discloses:
1. A sanitizing vacuuming device comprising:
a vacuum cleaner comprising a power module (130), a suction head (20), and a receptacle (‘waste container’), the suction head being operationally coupled to the power module (obvious in order to form the vacuum);

a plurality of first bulbs (10) coupled to the suction head proximate to a perimeter of the intake port (fig 1), the plurality of first bulbs being selectively operationally couplable to the power module such that the plurality of first bulbs is positioned for emitting ultraviolet germicidal radiation wherein the plurality of first bulbs is configured for disinfecting the surface and for irradiating the particles entering the intake port (via switch 50: “Although not shown, the contact sensing unit 50 is positioned between the power supply unit 130 and the ultraviolet LED 10 so as to be switched according to the touch sensing so that the ultraviolet light is not applied to the ultraviolet LED 10 without being irradiated. can do.)”.

2. The device of claim 1, further including the plurality of first bulbs comprising at least one of an intake high output germicidal ultraviolet lamp and an intake ultraviolet light emitting diode (LEDs).

3. The device of claim 1, further including the plurality of first bulbs comprising an intake strip of bulbs positioned between the perimeter of the intake port and a front edge of the suction head (fig 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR100607683B1).



However, upright type,  canister type, and stick type vacuums are well-known in the art.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the invention of Kim in one of the well-known vacuum cleaner types since those types were already in production, were marketable, and suitable for the intended task.

Claim 4-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR100607683B1) in view of Son (KR101815570B1).

Regarding claim 4, Kim does not appear to teach bulbs in the receptacle.
However, Son, in the same field of endeavor, teaches a plurality of bulbs (300) coupled to and positioned in the receptacle (200, fig 1), the plurality of second bulbs being selectively operationally couplable to the power module (Son teaches the bulbs are powered by the power source) such that the plurality of second bulbs is positioned for emitting ultraviolet germicidal radiation wherein the plurality of second bulbs is configured for disinfecting the particles in the receptacle (“The plurality of semiconductor optical devices 300 are arranged in a zigzag manner in the dust collecting unit 200 and are irradiated with a UV wavelength of 250 to 280 nm having a sterilizing or sterilizing function toward the inner space of the dust collecting unit 200.”).

Regarding claim 5:


Regarding claim 6:
6. The device of claim 4, further including the plurality of second bulbs comprising a bin strip of bulbs positioned longitudinally within the receptacle (Son: fig 3, 330 and 340 are in a strip and positioned longitudinally within the dust bin 200).
Additionally, Examiner notes that Kim teaches: “It is possible to reduce manufacturing costs and freely arrange the required number [UV LEDs] at the required position. That is, the vacuum cleaner using a conventional ultraviolet lamp has an I-shape across the suction plate or a U-shaped UV lamp with the suction nozzle 20 in the center, but the ultraviolet LED 10 for sterilization has several The LED can be arranged freely according to the intended use.”

Regarding claim 7:
7. The device of claim 4, further including a switch coupled to a handle of the vacuum cleaner such that the switch is positioned proximate to a hand of user grasping the handle, the switch being operationally coupled to the power module, the plurality of first bulbs, and the plurality of second bulbs wherein the switch is positioned for selectively coupling the plurality 
The combination does not appear to disclose where the switch is located, but it is well-known in the art that vacuum controls are commonly located at the handle.
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to located the UV LED controlling switch on the handle so that an operator can easily and quickly operate the UV LEDs.

Regarding claim 8:
8. The device of claim 7, further including an indicator coupled to the handle proximate to the switch, the indicator being operationally coupled to the switch wherein the indicator is positioned for indicating coupling of the plurality of first bulbs and the plurality of second bulbs to the power module (Kim: Visbile LED is connected to the UV LEDs so that the operator knowns when the UV LEDs are on, “a visible light LED to be turned on and off with the ultraviolet LED”).
Regarding the placement of the indicator on the handle, mutatis mutandis, the rejection in claim 7 applys.

Regarding claim 9, the combination does not appear to disclose the indicator comprising a first light and a second light wherein the first light is operationally coupled to the power module when the plurality of first bulbs and the plurality of second bulbs are decoupled from 
Kim teaches a single light that is either on or off, depending on the state of the UV LEDs.
However, it would have been an obvious engineering design choice and variation of the prior art for a person of ordinary skill in the art before the effective filing date of the claimed invention to use two indicating lights to indicate the status of the UV LEDs instead of a single lamp.
Regarding claim 10, the combination does not teach the first light being red, the second light being green.
However, using two different colors to indicate state is well-known in the art.
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use two different colors, such as red and green, in order to quickly convey the status of the UV LEDs to an operator.
	
Regarding claim 14, mutatis mutandis, the rejections of claims 1-10 apply.
Regarding claims 15-17, mutatis mutandis, the rejections of claims 11-13 apply.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20060278088A1 teaches ultraviolet light emitters within a vacuum cleaner, including near the intake port and the dust collection bag.

US 20180064304 teaches a vacuum with UV lamps.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/             Primary Examiner, Art Unit 2875